Exhibit 10.6




        


COMERICA INCORPORATED
RESTRICTED STOCK AWARD AGREEMENT (CLIFF)
THIS AGREEMENT (the “Agreement”) between Comerica Incorporated (the “Company”)
and XXXXXX (the “Participant”) is effective as of XXXXXX (the “Effective Date”).
Any undefined terms appearing herein as defined terms shall have the same
meaning as they do in the Comerica Incorporated 2018 Long-Term Incentive Plan,
as amended and/or restated from time to time, or any successor plan thereto (the
“Plan”). The Company shall provide a copy of the Plan to the Participant upon
request.
WITNESSETH:
1.
Award of Stock. Pursuant to the provisions of the Plan, the Company hereby
awards the Participant, subject to the terms and conditions of the Plan
(incorporated herein by reference), and subject further to the terms and
conditions in this Agreement, XXXXXX Shares (the “Award”).



2.
Voting. The Participant shall have the right to vote the Shares underlying the
Award.



3.
Dividends. If cash dividends are declared by the Board on the Common Stock on or
after the Effective Date and prior to the Vesting Date (as defined below), cash
dividends (the “Restricted Dividends”) shall accrue on the Shares underlying the
Award, which Restricted Dividends shall be subject to vesting and forfeiture on
the same terms and conditions as the underlying Award. Such Restricted Dividends
shall be in an amount of cash per Share subject to the Award equal to the cash
dividend paid with respect to each outstanding Share generally and shall be
credited on the declaration date applicable to Shares generally. The Restricted
Dividends accrued with respect to a Share underlying this Award shall be paid to
the Participant as soon as administratively feasible (but in no event later than
forty-five (45) days) following the date such Share vests. The Restricted
Dividends accrued on Shares underlying the Award (or portion thereof) that do
not vest and are forfeited shall be forfeited for no consideration on the date
such Award (or portion thereof) is forfeited.



4.
Vesting of Award.



a.
General. Except as otherwise provided in the Plan and this Agreement, 100% of
the Shares covered by the Award shall vest and become free of restrictions on
the third anniversary of the Effective Date (or, if any such date is not a
business day, the business day immediately preceding such date) (the “Vesting
Date”), subject to the Participant’s continued employment by the Company or one
of its Affiliates through the Vesting Date.



b.
Death or Disability. In the event of the Participant’s Termination of Service
due to death or Disability, prior to the Vesting Date, the Award shall
immediately and fully vest effective as of the date of the Participant’s
Termination of Service.



c.
Change in Control. To the extent a Replacement Award is provided pursuant to
Section 10(c) of the Plan, upon a Termination of Service of the Participant by
the Company other than for Cause or by the Participant for Good Reason, in each
case, prior to the Vesting Date and within twenty-four (24) months following a
Change in Control, the Award shall immediately and fully vest effective as of
the date of the Participant’s Termination of Service. If a Replacement Award is
not provided in respect of the Award, the vesting provisions set forth in
Section 10(b) of the Plan shall apply.



d.
All Other Terminations. Except as provided in this Section 4, if the
Participant’s Termination of Service occurs prior to the Vesting Date, the Award
shall be forfeited for no consideration effective immediately as of the date of
Termination of Service, unless the Committee determines otherwise.



5.
Special Vesting and Forfeiture Terms.



a.
Forfeiture Resulting from Acts Occurring During the Grant Year. Notwithstanding
any other provision of this Agreement, if it shall be determined at any time
subsequent to the Effective Date that Participant has, during the calendar year
in which the Effective Date occurs (the “Grant Year”), (i) failed to comply with
Company policies and procedures, including the Code of Business Conduct and
Ethics or the Senior






--------------------------------------------------------------------------------




Restricted Stock Award Agreement
Page 2 of 4





Financial Officer Code of Ethics (if applicable), (ii) violated any law or
regulation, (iii) engaged in negligent or willful misconduct, (iv) engaged in
activity resulting in a significant or material Sarbanes-Oxley control
deficiency, or (v) demonstrated poor risk management or lack of judgment in
discharge of Company duties, and such failure, violation, misconduct, activity
or behavior (1) demonstrates an inadequate sensitivity to the inherent risks of
Participant’s business line or functional area, and (2) results in, or is
reasonably likely to result in, a material adverse impact (whether financial or
reputational) on the Company or Participant’s business line or functional area,
all or part of the Shares covered by the Award that have not yet become vested
at the time of such determination may be cancelled and forfeited. “Inadequate
sensitivity” to risk is demonstrated by imprudent activities that subject the
Company to risk outcomes in future periods, including risks that may not be
apparent at the time the activities are undertaken.


b.
Forfeiture of Units for Acts Occurring in Years Other Than the Grant Year.
Notwithstanding any other provision of this Agreement, if the Participant
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to Section 5(a) above, and it shall be determined
that Participant, as a result of risk-related behavior, should be subject to the
forfeiture of all or part of any such award granted in such Other Grant Year in
accordance with the terms of such clause, then the unvested Units granted under
this Agreement shall be subject to forfeiture to the extent necessary to equal
the Unsatisfied Forfeiture Value (as defined below). The term “Unsatisfied
Forfeiture Value” shall mean the value (as determined by the Committee in its
absolute discretion) of any portion of the Award determined by the Committee to
be subject to forfeiture with respect to the Other Grant Year (without regard to
whether or not some portion thereof has already vested) that has in fact vested
prior to such determination by the Committee. All or a portion of unvested
Shares granted under this Agreement shall be subject to forfeiture in order to
satisfy as much as possible of the Unsatisfied Forfeiture Value, and the
valuation of such Shares for such purpose shall be determined in the absolute
discretion of the Committee.



6.
Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for Federal income tax
purposes with respect to any Shares subject to the Award, the Participant shall
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment of, all Federal, state and local income and employment taxes that
are required by applicable laws and regulations to be withheld with respect to
such amount. The Participant authorizes the Company to withhold from his or her
compensation to satisfy any income and employment tax withholding obligations in
connection with the Award. The Participant agrees that the Company may delay
removal of the restrictive legend until proper payment of such taxes has been
made by the Participant. If required pursuant to the Company’s policy as applied
to the Participant or elected by the Participant, to the extent permitted by
law, tax withholding obligations in respect of the Award shall be satisfied by
authorizing the Company to withhold from the Shares otherwise issuable to the
individual pursuant to the vesting of the Award a number of shares having a Fair
Market Value, as of the date the obligation to withhold such taxes arises, which
will satisfy the amount of the withholding tax obligation (provided the amount
withheld does not exceed the maximum statutory tax rate in the Participant’s
applicable tax jurisdiction or such lesser amount as is necessary to avoid
adverse accounting treatment for the Company). Further, unless determined
otherwise by the Committee, the Participant may satisfy such obligations under
this Section 6 by any other method authorized under Section 13(d) of the Plan.



7.
Evidence of Ownership. As soon as administratively feasible after the vesting of
the Award and the satisfaction of any applicable taxes pursuant to Section 6,
the Company shall deliver to the Participant (or to the Participant’s designated
beneficiary pursuant to Section 13(f) of the Plan if the Participant is not then
living) evidence of his or her ownership (by book entry or certificate) of the
Shares subject to the Award that have vested and for which any applicable taxes
have been paid.



8.
Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 2(d) of
the Plan if the Committee determines in good faith that the Participant has done
any of the following: (i) been convicted of, or plead guilty or nolo contendere
to, a charge of commission of a felony under federal law or the law of the state
in which such action occurred; (ii) committed fraud; (iii) embezzled; (iv)
disclosed confidential information or trade secrets; (v) was terminated for
Cause;






--------------------------------------------------------------------------------




Restricted Stock Award Agreement
Page 3 of 4





(vi) engaged in any activity in competition with the business of the Company or
any Subsidiary or Affiliate of the Company; or (vii) engaged in conduct that
adversely affected the Company.


The Delegate shall have the power and authority to suspend the vesting of or the
right to receive the Shares in respect of all or any portion of the Award if the
Delegate makes in good faith the determination described in the preceding
sentence. Any such suspension of an Award shall remain in effect until the
suspension shall be presented to and acted on by the Committee at its next
meeting. This Section 8 shall have no application following a Change in Control.
9.
Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Shares subject to the Award are subject to compliance
with all applicable laws, rules and regulations, to receipt of any approvals by
any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.



10.
Binding Nature of Plan. The Award is subject to the Plan. The Participant agrees
to be bound by all terms and provisions of the Plan and related administrative
rules and procedures, including, without limitation, terms and provisions and
administrative rules and procedures adopted and/or modified after the granting
of the Award. If any provisions hereof are inconsistent with those of the Plan,
the provisions of the Plan shall control, except to the extent expressly
modified herein pursuant to authority granted under the Plan.



11.
Notices. Any notice to the Company under this Agreement shall be in writing to
the following address or facsimile number: Human Resources - Total Rewards,
Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX 75201; Facsimile
Number: 214-462-4430. The Company shall address any notice to the Participant to
his or her current address according to the Company’s personnel files. All
written notices provided in accordance with this Section 11 shall be deemed to
be given when (a) delivered to the appropriate address(es) by hand or by a
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile to the appropriate facsimile number, with confirmation by telephone of
transmission receipt; or (c) received by the addressee, if sent by U.S. mail to
the appropriate address or by Company inter-office mail to the appropriate mail
code. Either party may designate in writing some other address or facsimile
number for notice under this Agreement.



12.
Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.



13.
Successors. This Agreement shall be binding upon and inure to the benefit of the
successors of the respective parties.



14.
No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Participant any right to continue in the employment of the Company
or its Affiliates for any given period or on any specified terms nor in any way
affect the Company’s or its Affiliates’ right to terminate the Participant’s
employment without prior notice at any time for any reason or for no reason.



15.
Voluntary Participation. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.



16.
Recoupment. In addition to the cancellation provisions of Sections 5 and 8,
Shares granted pursuant to this Agreement shall be subject to the terms of the
recoupment (clawback) policy adopted by the Company as in effect from time to
time, as well as any recoupment/forfeiture provisions required by law and
applicable to the Company or its subsidiaries; provided, however, unless
prohibited by applicable law, the Company’s recoupment (clawback) policy shall
have no application to the Award following a Change in Control.






--------------------------------------------------------------------------------




Restricted Stock Award Agreement
Page 4 of 4



IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and accepted by the Participant, both as of the day and
year first above written.


COMERICA INCORPORATED
By: _____________________
Name:
Title:








